t c summary opinion united_states tax_court martin gutierrez petitioner v commissioner of internal revenue respondent docket no 6480-13s filed date martin gutierrez pro_se john r gordon for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for attributable to disallowance of dependency_exemption deductions earned_income and child tax_credits and petitioner’s filing_status after concessions by respondent the issue for our consideration is whether two minor children in petitioner’s household were qualifying children for purposes of the earned_income and child tax_credits during background petitioner resided in arizona when his petition was filed during alicia vasquez and her two minor children lived in petitioner’s household and were supported by him petitioner was not married to ms vasquez during but married her during during petitioner also became a custodial_parent of the two minor children by order of the superior court of arizona on hi sec_2011 federal_income_tax return petitioner claimed head_of_household filing_status and he claimed ms vasquez and her two minor children as his at trial respondent conceded that petitioner is entitled to head_of_household filing_status and that he is entitled to dependency_exemption deductions for the two minor children and ms vasquez for dependents petitioner also sought an earned_income_credit and a child_tax_credit claiming that the two minors were qualifying children for purposes of the credits respondent disallowed the dependency_exemption deductions the credits and the head_of_household filing_status and issued a notice_of_deficiency to petitioner who timely petitioned this court for relief discussion3 respondent has conceded all issues raised in the notice_of_deficiency except whether petitioner is entitled to the earned_income and child tax_credits for for purposes of the earned_income_credit sec_32 requires that the taxpayer have a qualifying_child or children for the taxable_year sec_32 c a i for purposes of a child_tax_credit sec_24 also requires that the taxpayer have a qualifying_child or children for the taxable_year sec_24 c for the earned_income and child tax_credits a qualifying_child is defined in pertinent part in sec_152 as one who satisfies the relationship_test of sec_152 see sec_24 sec_32 sec_152 defines a qualifying_child as one that must be either a child brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative at trial petitioner admitted that the no issues were raised by the parties concerning the burden_of_proof or production two minor children in this case did not meet the definitions of sec_152 during the year at issue wherefore we hold that petitioner is not entitled to either the earned_income_credit or the child_tax_credit for to reflect the foregoing and to account for respondent’s concessions decision will be entered under rule
